                                           Case 5:20-cv-09517-BLF Document 28 Filed 05/21/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     DARREN EASTMAN,                                    Case No. 20-cv-09517-BLF
                                   8                    Plaintiff,
                                                                                            ORDER APPROVING PLAINTIFF'S
                                   9             v.                                         VOLUNTARY DISMISSAL
                                  10     STATE BAR OF CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pro se Plaintiff Darren Eastman has filed a motion to dismiss this case. See Mot., ECF 26.

                                  14   Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), the plaintiff may dismiss an action without

                                  15   a court order by filing a notice of dismissal before the opposing party serves either an answer or a

                                  16   motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant has not served either an

                                  17   answer or a motion for summary judgment in this case, so the Court APPROVES Mr. Eastman’s

                                  18   dismissal of this case without prejudice. The Clerk shall close the case.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 21, 2021

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
